Title: From Thomas Jefferson to Philip Nolan, 24 June 1798
From: Jefferson, Thomas
To: Nolan, Philip


          
            Sir
            Philadelphia June 24. 1798
          
          It is some time since I have understood that there are large herds of horses, in a wild state, in the country West of the Missisipi, and have been desirous of obtaining details of their history in that state. mr Brown, Senator from Kentuckey, informs me it would be in your power to give interesting information on this subject, and encourages me to ask it. the circumstances of the old world have, beyond the records of history, been such as admitted not that animal to exist in a state of nature. the condition of America is rapidly advancing to the same. the present then is probably the only moment in the age of the world, and the herds abovementioned the only subjects, of which we can avail ourselves to obtain what has never yet been recorded and never can be again in all probability. I will add that your information is the sole reliance, as far as I can at present see, for obtaining this desideratum. you will render to Natural [his]tory a very acceptable service therefore, if you will enable our Philosophical-society to add so interesting a chapter to the history of […] animal. I need not specify to you the particular facts asked [for?] as your knowledge of the animal in his domesticated, as well as [his] wild state, will naturally have led your attention to those particulars in the manners, habits, & laws of his existence, which are peculiar to his wild state. I wish you not to be anxious about the form of your information. the exactness of the substance alone is material: and if, after giving in a first […] all the facts you at present possess, you could be so good, on subsequent occasions as to furnish such others in addition as you may acquire from time to time, your communications will always be thankfully recieved. if addressed to me at Monticello & put into any post office of Kentucky or Tenissee, they will reach me speedily & safely, and will be considered as obligations on Sir
          Your most obedt. humble servt
          
            Th: Jefferson
          
        